Opinion by
Mr. Justice Dean,
This is an appeal from the same judgment which was appealed from by defendant and opinion handed down this day. The assignments are all to rulings of court on offers of testimony by plaintiff to prove extent of damage she sustained by loss of her husband’s earnings. In view of judgment in the *386Traction Company’s Appeal, these assignments of error are no longer important in the case. We may say, however, that the court’s rulings were correct. Evidence to show the profits of deceased in a partnership business, and that he furnished money in considerable amounts to his family, 'is not admissible as to the amount of damage they sustained by his death.
The appeal is dismissed at the costs of the appellant.